IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


CAROL ANN CARTER, MONICA             :   No. 5 MAP 2022
PARRILLA, REBECCA POYOUROW,          :
WILLIAM TUNG, ROSEANNE MILAZZO,      :
BURT SIEGEL, SUSAN CASSANELLI, LEE   :   Appeal from the Order of the
CASSANELLI, LYNN WACHMAN, MICHAEL    :   Commonwealth Court at No. 464
GUTTMAN, MAYA FONKEU, BRADY HILL,    :   MD 2021 dated January 14, 2021
MARY ELLEN BALCHUNIS, TOM DEWALL,    :
STEPHANIE MCNULTY AND JANET          :
TEMIN                                :
                                     :
                                     :
          v.                         :
                                     :
                                     :
LEIGH M. CHAPMAN, IN HER OFFICIAL    :
CAPACITY AS THE ACTING SECRETARY     :
OF THE COMMONWEALTH OF               :
PENNSYLVANIA; JESSICA MATHIS, IN     :
HER OFFICIAL CAPACITY AS DIRECTOR    :
FOR THE PENNSYLVANIA BUREAU OF       :
ELECTION SERVICES AND NOTARIES       :
                                     :
                                     :
APPEAL OF: KHALIF ALI, MARYN         :
FORMLEY, RICHARD RAFFERTY,           :
PATRICK BEATY, SUSAN GOBRESKI,       :
BARBARA HILL, JUDY HINES, JODI       :
GREENE, JOHN THOMPSON, CYNTHIA       :
ALVARADO, AND TIMOTHY L.             :
KAUFFMAN, POSSIBLE INTERVENORS       :
                                     :


PHILIP T. GRESSMAN; RON Y. DONAGI;   :   No. 6 MAP 2022
KRISTOPHER R. TAPP; PAMELA GORKIN;   :
DAVID P. MARSH; JAMES L.             :
ROSENBERGER; AMY MYERS; EUGENE       :   Appeal from the Order of the
BOMAN; GARY GORDON; LIZ MCMAHON;     :   Commonwealth Court at No. 465
TIMOTHY G. FEEMAN; AND GARTH ISAAK   :   MD 2021 dated January 14, 2021
                                     :
                                     :
          v.                         :
                                            :
                                            :
LEIGH M. CHAPMAN, IN HER OFFICIAL           :
CAPACITY AS THE ACTING SECRETARY            :
OF THE COMMONWEALTH OF                      :
PENNSYLVANIA; JESSICA MATHIS, IN            :
HER OFFICIAL CAPACITY AS DIRECTOR           :
FOR THE PENNSYLVANIA BUREAU OF              :
ELECTION SERVICES AND NOTARIES              :
                                            :
                                            :
APPEAL OF: KHALIF ALI, MARYN                :
FORMLEY, RICHARD RAFFERTY,                  :
PATRICK BEATY, SUSAN GOBRESKI,              :
BARBARA HILL, JUDY HINES, JODI              :
GREENE, JOHN THOMPSON, CYNTHIA              :
ALVARADO, AND TIMOTHY L.                    :
KAUFFMAN, POSSIBLE INTERVENORS              :
                                            :
                                            :


                                    ORDER



PER CURIAM                                       DECIDED: January 26, 2022

     AND NOW, this 26th day of January, 2022, the order of the Commonwealth Court

is AFFIRMED.




                                       2